Crew III, J.
Appeal from a judgment of the County Court of Delaware County (Becker, J.), entered November 22, 2004, upon a verdict convicting defendant of the crimes of gang assault in the second degree and criminally negligent homicide.
Defendant was indicted for manslaughter in the first degree, manslaughter in the second degree and gang assault in the first degree based upon his participation in a group beating that ultimately resulted in the victim’s death. Following trial, defendant was convicted of gang assault in the second degree and criminally negligent homicide and was sentenced to concurrent terms of imprisonment of 11 years for the gang assault conviction and lVs to 4 years for the criminally negligent homicide conviction. Defendant now appeals, contending that the sentence imposed by County Court was harsh and excessive.
Based upon our review of the record as a whole, we find neither an abuse of discretion on the part of County Court nor the existence of any extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Means, 35 AD3d 975, 976-977 [2006]). Simply put, despite defendant’s remorsefulness and his lack of a prior criminal history, under the circumstances presented here, we are unable to *1061discern any basis upon which to disturb the sentence imposed by County Court. Accordingly, the judgment of conviction is affirmed.
Mercure, J.E, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.